Citation Nr: 1118706	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for heart disability

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active military service from July 1959 to March 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Neither heart disability, chronic depression, nor arthritis was present until more than one year following the Veteran's discharge from service, and none of the disabilities is etiologically related to the Veteran's active service.

2.  Any pulmonary complaints the Veteran may have had in service were acute and resolved with no residual disability; any currently present COPD is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by active service, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Arthritis was not incurred in or aggravated by active service, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Depression was not incurred in or aggravated by active service.  38 U.S.C.A.     § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed letters in December 2007, January 2008 and February 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, regarding the claims at hand, there is no medical evidence suggesting that any of the claimed disabilities were present until many years after the Veteran's military service or suggesting that any of the claimed disabilities is etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record credibly establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including cardiovascular disease and arthritis, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In various statements received from 2007 to 2010, the Veteran maintains that his current coronary artery disease, arthritis, depression and COPD are related to his active service.  In particular, he claims that he developed COPD from breathing the animal dung on the roads as well as exposure to dust and sand storms in Pakistan.  He also claims that he developed depression after feeling threatened (during anti-American riots, when seeing snakes) while in Pakistan.

Service personnel records note that the Veteran's active duty service included 15 months in Peshawar, Pakistan.

A January 1963 Report of Medical History notes a history of "chest pain - pneumonia."  There is no indication as to whether this was prior to or during the Veteran's service.  The Veteran's STRs, including a January 1963 Separation Examination Report, are negative for any complaints or findings related to heart disability, arthritis, depression, or COPD.  In connection with the examination for discharge from service, the Veteran denied currently having or ever having had arthritis or other musculoskeletal problems, depression or excessive worry, and palpitation or pounding of his heart.  He reported currently having or previously having had whooping cough and pain or pressure in the chest.  By way of explanation, the examiner stated that the chest pain related to pneumonia, but the examiner did not indicate when the Veteran had pneumonia.  The report of the examination for discharge indicates that the Veteran's mental status, heart, lungs, chest and musculoskeletal system were all found to be normal on clinical evaluation.  In addition, a chest X-ray examination was negative.

The Veteran submitted a claim for service connection in November 2007.  He indicated that his heart and lung disabilities began in 1996.  See VA Form 21-526.

Private treatment records show that the Veteran was seen in May 2004 with a history of COPD and arthritis.  VA and private treatment records show that the Veteran was treated for arthritis, congestive heart failure, coronary artery disease, COPD and depression in 2007.

Upon review of the evidence, the Board finds that service connection is not warranted for heart disability, arthritis, depression, or COPD.

The medical evidence of record shows that the Veteran has been seen for coronary artery disease, arthritis, depression and COPD in recent years.  As noted above, the Veteran's STRs are negative for evidence of any of the claimed disabilities.  The first medical evidence of his claimed disabilities is more than 40 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's own statements to the effect that he currently has coronary artery disease, arthritis, depression and COPD that were incurred during his active service.  He is competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection.  

The Veteran has reported that he experienced depression in service and might be contending that it has continued since service.  The Board concedes that the Veteran is competent to state that he experienced depression in service.  However, to the extent that the Veteran is claiming that he experienced depression in service and that it has continued since service, the Board concludes that the contention is not credible.  In support of this conclusion, the Board notes that the Veteran's contention that he experienced depression in service is based upon his current recollections concerning symptoms that he experienced more than 40 years ago.  In addition, there is no information provided for clinical purposes indicating that the Veteran's depression began during service.  Moreover, the Veteran's current statements are not supported by any information in the STRs and are directly contradicted by the report of medical history that he completed in connection with his discharge from service. 

With respect to the other claimed disabilities, the Veteran has not contended that he experienced any pertinent symptoms during service or that any pertinent symptoms have continued since his discharge from service.  Instead, he has simply stated that he has been sick every day since serving in Pakistan.  His statements are too vague and general to support the onset in service of pertinent symptomatology and their continuity after service.  As previously noted, the STRs do not support any of the Veteran's claims, and the Veteran denied the presence of any pertinent symptoms (other than the history of pain or pressure in the chest attributed to pneumonia) in the report of medical history completed at the time of his discharge from service.  With respect to his apparent belief that the disabilities are related to the unsanitary conditions in Pakistan, the Board notes that as a lay person the Veteran is not competent to attribute the disabilities to unsanitary conditions in Pakistan.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, there is absolutely no support for the contention in any of the medical evidence of record.

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has concluded that it is not applicable to these claims because the preponderance of the evidence is against the claims.



							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for heart disability is denied.

Service connection for arthritis is denied.

Service connection for depression is denied.

Service connection for COPD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


